 4:18-cv-03011-RFR-CRZ Doc # 55 Filed: 04/22/19 Page 1 of 18 - Page ID # 1052



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

 PAUL GILLPATRICK and NICCOLE
 WETHERELL,                                            Case No. 4:18-cv-03011

         Plaintiffs,

    v.
                                                    DEFENDANTS’ BRIEF IN
 SCOTT FRAKES, DIRECTOR,                          OPPOSITION TO PLAINTIFFS’
 ANGELA FOLTS-OBERLE, ACTING                        MOTION FOR SUMMARY
 WARDEN, and MICHELE CAPPS,                              JUDGMENT
 WARDEN, in their official
 capacities,

         Defendants.


                                   INTRODUCTION

         Scott Frakes, Angela Folts-Oberle, and Michele Capps (in their official capaci-

ties) (collectively “the Defendants”), pursuant to Fed. R. Civ. P. 56 and NECivR 56.1,

submit this brief in opposition to the Plaintiffs’ cross-motion for summary judgment

(Filing 51).

         In their brief in support of their own motion for summary judgment, the De-

fendants addressed both conceivable remedies for the facilitation of the Plaintiffs’

marriage request: physical transportation of one of the Plaintiffs to the other for a

wedding ceremony or the theoretical “e-wedding” ceremony by videoconference. (See

Filing 49.) The Defendants conducted a Turner-based analysis to justify the denial of

both avenues because, up to that point, it remained unclear to the Defendants pre-

cisely which one the Plaintiffs were actually seeking—i.e., which they would ulti-

mately ask this Court to compel upon the Defendants through an injunction.



                                            1
 4:18-cv-03011-RFR-CRZ Doc # 55 Filed: 04/22/19 Page 2 of 18 - Page ID # 1053



      With the filing of their principal summary judgment brief, (Filing 53), the

Plaintiffs have narrowed the issues—and this Court’s analytical task—considerably.

They have expressly and unambiguously stated that their goal is a wedding ceremony

by videoconference, (Filing 53 at 13 (“Gillpatrick and Wetherell are asking for an e-

wedding.”)), and they foreclosed any request for physical transportation. (Id. at 15 n.6

(“[Defendant Frakes’] ‘no transportation’ assertion is a red herring considering that

Gillpatrick and Wetherell are not asking to be transported.”).) Accordingly, the only

issue remaining is whether it was constitutionally permissible for the Defendants to

deny the Plaintiffs’ request for an “e-wedding.”

      Resolving that narrow issue is not difficult. The Defendants have already es-

tablished that the plain language of the applicable Nebraska marriage statute re-

quires that in a valid marriage ceremony, “the parties shall solemnly declare in the

presence of the magistrate or minister and the attending witnesses, that they take

each other” as spouses. Neb. Rev. Stat. § 42-109 (emphasis added). The Plaintiffs have

neither overcome that clear statutory requirement nor pointed to any provision of the

Constitution that would oblige them to facilitate a ceremony that would be legally

invalid under Nebraska law.

      This brief will respond to the Plaintiffs’ fact statement pursuant to NECivR

56.1(b)(1). It will then briefly respond to the limited points the Plaintiffs have offered

that are pertinent to the dispositive question of whether Nebraska’s marriage laws

allow for a videoconference ceremony. In all respects, the Defendants stand in full on

the arguments set forth in their principal summary judgment brief (Filing 49).




                                            2
    4:18-cv-03011-RFR-CRZ Doc # 55 Filed: 04/22/19 Page 3 of 18 - Page ID # 1054



       RESPONSE TO PLAINTIFFS’ STATEMENT OF MATERIAL FACTS

     1 through 34: The assertions set forth in these paragraphs may be deemed admit-

         ted for purposes of this motion. Notwithstanding any disagreement regarding

         the materiality of every single assertion in these paragraphs, it is sufficient to

         respond that it is undisputed that the Plaintiffs are currently incarcerated in

         separate Nebraska prisons, that their requests to marry have been denied, and

         that they have exhausted their respective inmate grievance processes.

     35. Even assuming this assertion is true for purposes of this motion, it is not ma-

         terial to any issue before the Court. The views of other inmates are legally

         immaterial to the Court’s analysis of whether the Defendants’ Nebraska law-

         based denial of the marriage requests was constitutional.1

     36. Even assuming this assertion is true for purposes of this motion, it is not ma-

         terial to any issue before the Court. The views of other inmates are legally

         immaterial to the Court’s analysis of whether the Defendants’ Nebraska law-

         based denial of the marriage requests was constitutional. See also Footnote 1.

     37. Even assuming this assertion is true for purposes of this motion, it is not ma-

         terial to any issue before the Court. The views of other inmates are legally

         immaterial to the Court’s analysis of whether the Defendants’ Nebraska law-

         based denial of the marriage requests was constitutional. See also Footnote 1.




1 The Plaintiffs have unambiguously specified that their request is for an “e-wedding” by videoconfer-
ence. (Filing 53 at 13.) That request was denied based on NDCS officials’ understanding that Nebraska
law requires the parties to a marriage ceremony to be physically present. (Frakes Depo. 73:6-74:12);
Neb. Rev. Stat. § 42-109 (“the parties shall solemnly declare in the presence of the magistrate or min-
ister and the attending witnesses, that they take each other” as spouses (emphasis added)).


                                                  3
4:18-cv-03011-RFR-CRZ Doc # 55 Filed: 04/22/19 Page 4 of 18 - Page ID # 1055



 38. Even assuming this assertion is true for purposes of this motion, it is not ma-

     terial to any issue before the Court. Plaintiff Wetherell’s “satisfaction” with a

     videoconference wedding ceremony is legally immaterial to the Court’s analy-

     sis of whether the Defendants’ Nebraska law-based denial of the marriage re-

     quests was constitutional. See also Footnote 1.

 39. Even assuming this assertion is true for purposes of this motion, it is not ma-

     terial to any issue before the Court. Plaintiff Wetherell’s willingness to reim-

     burse the Nebraska Department of Correctional Services (“NDCS”) for the in-

     cidental expenses associated with an “e-wedding ceremony” is legally immate-

     rial to the Court’s analysis of whether the Defendants’ Nebraska law-based

     denial of the marriage requests was constitutional. See also Footnote 1.

 40. It is admitted that the marriage license in the record at (Filing 52-7) is valid

     for one year from the date of its issuance, pursuant to Neb. Rev. Stat. § 42-104.

 41. Paragraph 41 is admitted.

 42. Even assuming this assertion is true for purposes of this motion, it is not ma-

     terial to any issue before the Court. Pastor Bock’s willingness to “preside over”

     the Plaintiffs’ proposed “e-wedding” is legally immaterial to the Court’s analy-

     sis of whether the Defendants’ Nebraska law-based denial of the marriage re-

     quests was constitutional. See also Footnote 1.

 43. Paragraph 43 is admitted.

 44. Even assuming this assertion is true for purposes of this motion, it is not ma-

     terial to any issue before the Court. The views of other inmates are legally




                                         4
4:18-cv-03011-RFR-CRZ Doc # 55 Filed: 04/22/19 Page 5 of 18 - Page ID # 1056



     immaterial to the Court’s analysis of whether the Defendants’ Nebraska law-

     based denial of the marriage requests was constitutional. See also Footnote 1.

 45. Even assuming this assertion is true for purposes of this motion, it is not ma-

     terial to any issue before the Court. The views of other inmates are legally

     immaterial to the Court’s analysis of whether the Defendants’ Nebraska law-

     based denial of the marriage requests was constitutional. See also Footnote 1.

 46. Even assuming this assertion is true for purposes of this motion, it is not ma-

     terial to any issue before the Court. The views of other inmates are legally

     immaterial to the Court’s analysis of whether the Defendants’ Nebraska law-

     based denial of the marriage requests was constitutional. See also Footnote 1.

 47. Even assuming this assertion is true for purposes of this motion, it is not ma-

     terial to any issue before the Court. Plaintiff Gillpatrick’s “satisfaction” with a

     videoconference wedding ceremony is legally immaterial to the Court’s analy-

     sis of whether the Defendants’ Nebraska law-based denial of the marriage re-

     quests was constitutional. See also Footnote 1.

 48. Even assuming this assertion is true for purposes of this motion, it is not ma-

     terial to any issue before the Court. Plaintiff Gillpatrick’s willingness to reim-

     burse NDCS for the incidental expenses associated with an “e-wedding cere-

     mony” is legally immaterial to the Court’s analysis of whether the Defendants’

     Nebraska law-based denial of the marriage requests was constitutional. See

     also Footnote 1.




                                          5
4:18-cv-03011-RFR-CRZ Doc # 55 Filed: 04/22/19 Page 6 of 18 - Page ID # 1057



 49. Paragraph 49 is admitted. It is immaterial, however, since NDCS’ now-govern-

     ing inmate marriage policy is Policy No. 205.04 (rev. Dec. 31, 2018) (in the

     record at Filings 50-5 and 52-15).

 50. Paragraph 50 is admitted.

 51. Paragraph 51 is admitted.

 52. Paragraph 52 is admitted.

 53. Paragraph 53 is technically accurate but it is misleading insofar as it does not

     provide adequate context surrounding Warden Capps’ testimony. It is true that

     she testified that the sole reason to deny the marriage was based on security,

     but she was answering in the context of the Plaintiffs being physically trans-

     ported to facilitate the marriage. (Capps Depo. 29:1-30:13.)

 54. Paragraph 54 is technically accurate but it is misleading insofar as it does not

     provide adequate context surrounding former Warden Davidson’s testimony.

     The relevant exchange was as follows:

     Q. And is there anything that you know about her in those records that
     would cause you to think that her application should be denied because
     it was necessary for the good order of the institution?

     A. Again, if she’s requesting to marry someone at our facility, someone
     from the community, then that would meet the requirements of the pol-
     icy, so there is no transportation, there is no movement, she’s marrying
     someone inside of our facility, someone coming from the community, and
     there is a process that has to be completed. I mean, the people that are
     coming in have to have a security check run on them, all those things
     that are required by policy. In that situation, if all those indicators are
     met, then it should not be a problem.

     (Davidson Depo. 24:7-23.)

 55. Paragraph 55 is admitted.



                                          6
4:18-cv-03011-RFR-CRZ Doc # 55 Filed: 04/22/19 Page 7 of 18 - Page ID # 1058



 56. Paragraph 56 is admitted.

 57. Paragraph 57 is admitted.

 58. Even assuming this assertion is true for purposes of this motion, it is not ma-

     terial to any issue before the Court. The existence of videoconference facilities

     at the Nebraska State Penitentiary is legally immaterial to the Court’s analy-

     sis of whether the Defendants’ Nebraska law-based denial of the marriage re-

     quests was constitutional. See also Footnote 1.

 59. Even assuming this assertion is true for purposes of this motion, it is not ma-

     terial to any issue before the Court. The existence of a program for inmate

     participation in parent-teacher conferences by videoconference is legally im-

     material to the Court’s analysis of whether the Defendants’ Nebraska law-

     based denial of the marriage requests was constitutional. See also Footnote 1.

 60. Even assuming this assertion is true for purposes of this motion, it is not ma-

     terial to any issue before the Court. The existence of videoconference facilities

     at the Nebraska Correctional Center for Women is legally immaterial to the

     Court’s analysis of whether the Defendants’ Nebraska law-based denial of the

     marriage requests was constitutional. See also Footnote 1.

 61. Even assuming this assertion is true for purposes of this motion, it is not ma-

     terial to any issue before the Court. The existence of telepsych facilities within

     NDCS prisons is legally immaterial to the Court’s analysis of whether the De-

     fendants’ Nebraska law-based denial of the marriage requests was constitu-

     tional. See also Footnote 1.




                                         7
 4:18-cv-03011-RFR-CRZ Doc # 55 Filed: 04/22/19 Page 8 of 18 - Page ID # 1059



  62. Even assuming this assertion is true for purposes of this motion, it is not ma-

        terial to any issue before the Court. NDCS’ possession and use of videoconfer-

        ence technology is legally immaterial to the Court’s analysis of whether the

        Defendants’ Nebraska law-based denial of the marriage requests was consti-

        tutional. See also Footnote 1.

  63. Paragraph 63 is admitted.

  64. Paragraph 64 is admitted.

  65. Paragraph 65 is admitted. It is immaterial, however, since NDCS’ now-govern-

        ing inmate marriage policy is Policy No. 205.04 (rev. Dec. 31, 2018) (in the

        record at Filings 50-5 and 52-15).

  66. Paragraph 66 is admitted.

  67. Paragraph 67 is admitted, with the clarification that the inmate marriage pol-

        icy is numbered Policy No 205.04; it is not an “AR.” (Filing 50-5 and 52-15.)

  68. Paragraph 68 is admitted.

                                     ARGUMENT

   I.      The Constitution does not require the State of Nebraska to facili-
           tate for the Plaintiffs an “e-wedding” videoconference marriage
           ceremony that would be legally invalid under Nebraska law.

        To determine whether a prison regulation which impinges on inmates’ consti-

tutional rights can be sustained, the Turner framework established “four factors that

courts should consider in making that determination”: (1) “whether there is a ‘valid

rational connection’ between the prison regulation and the [legitimate] government

interest justifying it”; (2) “whether there is an alternative means available to the




                                             8
 4:18-cv-03011-RFR-CRZ Doc # 55 Filed: 04/22/19 Page 9 of 18 - Page ID # 1060



prison inmates to exercise the right”; (3) “whether an accommodation would have ‘a

significant “ripple effect” ‘on the guards, other inmates, and prison resources”; and

(4) “whether there is an alternative that fully accommodates the prisoner ‘at de min-

imis cost to valid penological interests.’” Murphy v. Mo. Dep’t of Corr., 372 F.3d 979,

982-83 (8th Cir. 2004) (quoting Turner v. Safley, 482 U.S. 78, 89-90 (1987)).

       The “regulation” at issue here is the Defendants’ denial of the Plaintiffs’ re-

quest to marry by videoconference. From the parties’ respective fact statements, there

is no genuine dispute that the basis for that denial is the Defendants’ understanding

that Nebraska law requires parties to a wedding ceremony to be physically present.

The dispositive question, then, is whether that is actually true under the Nebraska

marriage statutes. If so, then the Turner analysis effectively collapses into that single

legal question, since compliance with state law is a facially, self-evidently legitimate

governmental interest. If not, then the Turner analysis itself is unnecessary since the

Defendants would not deny the Plaintiffs a ceremony afforded them under Nebraska

law.

       In other words, this case turns entirely on whether an “e-wedding” is legal un-

der Neb. Rev. Stat. § 42-109. Accordingly, mindful to avoid burdening the Court with

any more briefing than is necessary, the Defendants will not respond to every aspect

of the Plaintiffs’ sprawling argument and will instead focus on part I-B of the Plain-

tiffs’ brief. That argument—first appearing on page thirty-two of a fifty-five page fil-

ing—is the only portion of the Plaintiffs’ brief to substantively address the central




                                           9
    4:18-cv-03011-RFR-CRZ Doc # 55 Filed: 04/22/19 Page 10 of 18 - Page ID # 1061



question of whether Nebraska’s marriage laws allow the “e-wedding” the Plaintiffs

seek.

            A. Neb. Rev. Stat. § 42-109 requires physical presence.

         This case presents the Court with a question regarding the meaning of a term

in a state statute. Although, as the Defendants will again show, the answer to that

question is uncomplicated, it is nevertheless a question upon which the Nebraska

Supreme Court has not yet ruled.2 When presented with a state law issue on which

the state’s highest court has not ruled, a federal court must predict, as best it can,

how the state’s highest court would rule by considering relevant state precedent,

analogous decisions, considered dicta, and any other reliable data. JPMorgan Chase

Bank, N.A. v. Johnson, 719 F.3d 1010, 1015 (8th Cir. 2013). In doing so here, the

Court is bound by Nebraska’s rules of statutory construction in its analysis. Id.

         “In discerning the meaning of a statute, a court must determine and give effect

to the purpose and intent of the Legislature as ascertained from the entire language

of the statute considered in its plain, ordinary, and popular sense, as it is the court’s

duty to discover, if possible, the Legislature’s intent from the language of the statute

itself.” Cookson v. Ramge, 299 Neb. 128, 131, 907 N.W.2d 296, 299 (2018).

         Statutory language is to be given its plain and ordinary meaning, and an ap-

pellate court will not resort to interpretation to ascertain the meaning of statutory




2 It is worth noting again that when this case was in state court, the Nebraska Supreme Court ex-
pressly did not decide the issue since the lower state court’s order could be reversed and vacated on
procedural grounds. Gillpatrick v. Sabatka-Rine, 297 Neb. 880, 883, 902, 902 N.W.2d 115, 119, 130
(2017). Contrary to the Plaintiffs’ belief, (Filing 53 at 13 n.3), because the order was vacated, it is not
“informative and persuasive.”


                                                   10
4:18-cv-03011-RFR-CRZ Doc # 55 Filed: 04/22/19 Page 11 of 18 - Page ID # 1062



words which are plain, direct, and unambiguous. Archer Daniels Midland Co. v. State,

290 Neb. 780, 788, 861 N.W.2d 733, 739 (2015).

      Here, “presence” in Neb. Rev. Stat. § 42-109 is just such a term. As the Defend-

ants have already shown in their principal brief, (Filing 49 at 17-18), the plain and

ordinary meaning of “presence” offers the Plaintiffs no support. See Black’s Law Dic-

tionary 1302 (9th ed. 2009) (“presence” alternatively defined as “[t]he state or fact of

being in a particular place and time” or “close physical proximity coupled with aware-

ness” (emphasis added)); see also State v. Gilliam, 292 Neb. 770, 781 & n.32, 874

N.W.2d 48, 57 (2016) (“[Nebraska Supreme Court] often turn[s] to dictionaries to as-

certain a word’s plain and ordinary meaning.”)

      Of course, as the Plaintiffs correctly observed in their brief, the statute “has

not changed so much as a comma since its adoption when Nebraska was a territory

in 1866.” (Filing 53 at 34.) So reviewing the 19th century public meaning of “presence”

is appropriate. That is similarly unhelpful to the Plaintiffs. See, e.g., Webster’s Amer-

ican Dictionary of the English Language 636 (N. & J. White, 15th ed. 1838) (“pres-

ence” alternatively defined, in pertinent part, as: “1. The existence of a person or thing

in a certain place. 2. A being in company near or before the face of another. 3. Ap-

proach face to face or nearness of a great personage. 4. State of being in view; sight.”).

      In sum, it is clear that the plain and unambiguous public meaning of “pres-

ence” in § 42-109—both now and at the time of the statute’s adoption—includes a

physical presence requirement. The Plaintiffs proposed reading is simply untenable

in the face of these definitions.




                                           11
4:18-cv-03011-RFR-CRZ Doc # 55 Filed: 04/22/19 Page 12 of 18 - Page ID # 1063



      Moreover, it is a basic principle of statutory construction that “[a] court will

construe statutes relating to the same subject matter together so as to maintain a

consistent and sensible scheme, giving effect to every provision.” Archer Daniels Mid-

land Co., 290 Neb. at 788, 861 N.W.2d at 740. “[S]tatutes relating to the same subject

are in pari materia and should be construed together.” Adair Asset Mgmt., L.L.C. v.

Terry’s Legacy, LLC, 293 Neb. 32, 37, 875 N.W.2d 421, 425 (2016). “[W]here the same

words are used repeatedly in the same act, unless the context requires otherwise, the

words are to have the same meaning.” Id.

      Here, Nebraska’s marriage statutes are primarily codified at Neb. Rev. Stat.

§§ 42-101 through 42-118. Section 42-108, which governs who may perform a mar-

riage ceremony, states in pertinent part: “Every such person performing the marriage

ceremony shall make a return of his or her proceedings in the premises, showing the

names and residences of at least two witnesses who were present at such marriage.”

(emphasis added); see also Neb. Rev. Stat. § 42-110 (same phrase). These statutes, by

their terms, clearly anticipate a physically unified marriage ceremony at which wit-

nesses are “present.” To read “present” in these provisions accordingly, but “presence”

in § 42-109 to permit a remote ceremony by videoconference, would be to effectively

interpret the same term differently in two parts of the same statutory scheme. That

is inconsistent with fundamental tenets of statutory interpretation.

      The Plaintiffs’ varied arguments to the contrary are unavailing. The Plaintiffs’

references to Nebraska’s historical recognition of common law is, as best the Defend-

ants can discern it, an argument that because the state once provided for the validity




                                          12
    4:18-cv-03011-RFR-CRZ Doc # 55 Filed: 04/22/19 Page 13 of 18 - Page ID # 1064



of marriages which had not been solemnized, the statutory solemnization require-

ments do not matter. That is self-defeating for the Plaintiffs, since the entire question

here is whether an “e-wedding” would satisfy precisely those statutory requirements.3

         Likewise, the Plaintiffs’ reliance on Gibson v. Gibson, 24 Neb. 394, 39 N.W. 450

(1888), is misplaced. Gibson concerned whether there was evidence of what amounted

to a common law marriage under Illinois law. 39 N.W. at 466 (only N.W. reporter

citation available on Westlaw). Whether the marriage would have been valid had it

been entered into in Nebraska was not relevant, since “all marriages contracted with-

out [Nebraska], which would be valid by the law of the country in which the same

were contracted, shall be valid in all courts and places in [Nebraska].” Id.; see also

Neb. Rev. Stat. § 42-117 (modern codification of same). Even analogizing the Gibson

reasoning to a Nebraska wedding, it still does not help the Plaintiffs’ cause since the

case was not interpreting the specific requirements of Nebraska’s ceremonial statute,

under which the Plaintiffs wish to proceed.

         Finally, although certainly inapplicable to the Nebraska statutory question,

the litany of cases cited at pages 25-31 of the Plaintiffs’ brief is similarly unhelpful to

any other aspect of this case. Among the other issues with those cases, all but one

involved proposed marriages between prisoners and non-prisoners. Miller v. Wener-

owicz, 648 F. App’x 161, 162 (3d Cir. 2016) (unpublished); Reed v. Kemper, 673 F.




3 Indeed, even if Nebraska still recognized common law marriage, the comparison would not help the
Plaintiffs since the e-wedding ceremony would not even satisfy the ancient requirements for a common
law marriage. Even under the Plaintiffs’ creative inferred hypothetical, they must meet either the
ceremonial requirements under the statute or the common law requirements. They cannot hybridize
the two in order to redefine a statutory term.


                                                13
4:18-cv-03011-RFR-CRZ Doc # 55 Filed: 04/22/19 Page 14 of 18 - Page ID # 1065



App’x 533, 534 (7th Cir. 2016) (unpublished); Riker v. Lemmon, 798 F.3d 546, 548

(7th Cir. 2015); Toms v. Taft, 338 F.3d 519, 521 (6th Cir. 2003); Martin v. Snyder, 329

F.3d 919, 920 (7th Cir. 2003); Aliviado v. Kimoto, Civ. No. 12-259, 2012 WL 3202222,

at *1-2 (D. Haw. Aug. 2, 2012); Buehl v. Lehman, 802 F. Supp. 1266, 1267 (E.D. Pa.

1992); Langone v. Coughlin, 712 F. Supp. 1061, 1062 (N.D.N.Y. 1989); Salisbury v.

List, 501 F. Supp. 105, 106 (D. Nev. 1980); Vazquez v. New Jersey Dept. of Corr., 791

A.2d 281 (N.J. Super. Ct. App. Div. 2002). In the sole cited case that involved two

current prisoners, one of them was incarcerated in another state, and then the court

only held that denying the plaintiff a videoconference accommodation for marriage

counseling in order to “progress[] toward marriage approval until [his fiancé] is re-

leased from prison” could not be sustained under Turner. Zastrow v. Pollard, No. 11-

C-371, 2013 WL 1288040, at *6 (E.D. Wis. Mar. 26, 2013) (emphasis added).

      The Sixth Circuit’s Toms v. Taft decision has been much-heralded by the Plain-

tiffs as “squarely in support” of their position. (Filing 53 at 27.) It is not. Toms in-

volved the engagement of an inmate and a non-inmate and an Ohio requirement at

both marriage applicants appear in person for a license. 338 F.3d at 521. Prison offi-

cials refused to either transport the plaintiff inmate or to appoint a corrections em-

ployee as a temporary “deputy clerk” to accommodate his need to apply in person for

the license, even though that option was available. See id. at 522. This refusal pre-

vented the marriage, even though the non-inmate fiancé presumably could have come

to the prison in person for the ceremony. As quoted by the Plaintiffs here, the Sixth




                                          14
4:18-cv-03011-RFR-CRZ Doc # 55 Filed: 04/22/19 Page 15 of 18 - Page ID # 1066



Circuit went on to hold that in the future, denying an inmate the “affirmative assis-

tance” necessary to obtain a marriage license—where doing so completely frustrates

the marriage right itself and is unrelated to a legitimate penological interest—would

be legally akin to an outright prohibition. See id. at 526-28. In doing so, the Sixth

Circuit did not re-write Ohio’s in-person license application law, but rather held that

prisons must accommodate an inmate’s need to comply with that law where not doing

so serves no valid government interest.

      Here, Nebraska has not denied the Plaintiffs the ability to obtain a license

(they have one) or denied them any accommodation that would be legal under Ne-

braska law, as the Ohio officials did by denying a temporary deputy appointment for

the inmate’s license application. They have denied the videoconference ceremony

sought by the Plaintiffs because, as established above, it would be legally invalid in

Nebraska. That significant factual distinction renders Toms inapplicable here.

      The Court’s analysis should end here. The Defendants have shown that § 42-

109, by its express terms, contains a physical presence requirement for a marriage

ceremony. In order for a court to go beyond the statute’s language—e.g., to inquire

into a statute’s legislative history—the statute in question must be open to construc-

tion, and a statute is open to construction when its terms require interpretation or

may reasonably be considered ambiguous. Cookson, 299 Neb. at 131, 907 N.W.2d at

299. With “presence” established as an unambiguous term requiring no interpreta-

tion to discern its plain and ordinary meaning, the Court’s work should be complete.




                                          15
4:18-cv-03011-RFR-CRZ Doc # 55 Filed: 04/22/19 Page 16 of 18 - Page ID # 1067



      If the Court disagrees, the Defendants would again urge the Court to consider

ordering the parties to address whether this question should be certified to the Ne-

braska Supreme Court. (Filing 49 at 18 n.2.) Again, the Defendants are not specifi-

cally moving for certification given their position on the clarity of the statutory text.

But if the Defendants are mistaken in that view, then the question is necessarily so

weighty—and the consequences for Nebraska’s marriage laws so profound—that the

answer is best delivered by the Nebraska Supreme Court as “the final arbiter of Ne-

braska law.” State ex rel. Rhiley v. Nebraska State Patrol, 302 Neb. 241, 255, 917

N.W.2d 903, 913 (2018). In the Defendants’ view, the Plaintiffs are proposing a radi-

cal judicial re-write of Nebraska’s marriage ceremony statute. If their policy goal is

to come to fruition, the appropriate venue is the Nebraska Legislature. Short of that,

it should at least be decided by Nebraska’s highest court.

                                   CONCLUSION

      The Plaintiffs’ motion for summary judgment should be overruled and sum-

mary judgment should be entered in favor of the Defendants.

      Submitted April 22, 2019.

                                         SCOTT FRAKES,
                                         ANGELA FOLTS-OBERLE,
                                         and MICHELE CAPPS,
                                         Defendants (in their official capacities)

                                         DOUGLAS J. PETERSON, NE #18146
                                         Attorney General of Nebraska

                                         s/David A. Lopez
                                         DAVID A. LOPEZ, NE #24947
                                         Deputy Solicitor General




                                           16
4:18-cv-03011-RFR-CRZ Doc # 55 Filed: 04/22/19 Page 17 of 18 - Page ID # 1068



                                   RYAN S. POST, NE #24714
                                   BEN GOINS, NE #26034
                                   Assistant Attorneys General

                                   OFFICE OF THE ATTORNEY GENERAL
                                   2115 State Capitol
                                   Lincoln, Nebraska 68509
                                   (402) 471-2682
                                   dave.lopez@nebraska.gov
                                   ryan.post@nebraska.gov

                                   COUNSEL FOR THE DEFENDANTS




                                     17
4:18-cv-03011-RFR-CRZ Doc # 55 Filed: 04/22/19 Page 18 of 18 - Page ID # 1069



                           CERTIFICATE OF SERVICE

      I hereby certify that on April 22, 2019, I electronically filed the foregoing doc-
ument with the Clerk of the United States District Court for the District of Nebraska,
using the CM/ECF system, causing notice of such filing to be served upon Plaintiffs’
counsel of record.

                                        By:    s/ David A. Lopez




                                          18
